Citation Nr: 1332700	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  95-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to February 27, 2002 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to October 1982.

This appeal initially came before the Department of Veteran Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the New York, New York Regional Office (RO) and later the VA Appeals Management Center (AMC) in Washington, DC.  

The Board remanded the claim in August 2005.  In February 2006, the Board denied the Veteran's claim for an effective date earlier than February 27, 2002 for the grant of TDIU.  The appellant appealed the decision to the Court of Appeals for Veterans Claims (Court).  In November 2007, the Veteran and the Secretary of Veterans Affairs entered a Joint Motion for Remand.  In an Order dated in November 2007, the Court granted the Joint Motion, vacated the February 2006 Board decision, and remanded the case to the Board for further consideration.  

In June 2008, the Board again denied entitlement to an earlier effective date for a total disability evaluation based on unemployability.  The Veteran appealed the decision to the Court.  In March 2011, the Court issued a Memorandum Decision that vacated the Board's June 2008 decision and remanded the matter for adjudication consistent with its determination.  

The Board once again denied the Veteran's claim for an effective date earlier than February 27, 2002 for TDIU in December 2011.  The appellant appealed the decision to the Court.  In an August 2012 Order, the Court granted the VA General Counsel and Veteran counsel's Joint Motion for Remand, vacated the case and remanded it for actions consistent with the Joint Motion. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to January 23, 1998, the Veteran did not meet the minimum rating requirements of § 4.16(a) for a total rating based on unemployability due to service-connected disability.

2.  Prior to January 23, 1998, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.

3.  The Veteran's service-connected disabilities more likely than not rendered him unable to secure or follow a substantially gainful occupation from January 23, 1998.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, the criteria for an effective date of January 23, 1998, but no earlier, for the grant of individual employability are met. 38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 U.S.C.A. § 5103 and § 5103A have been met in this instance.  There is no issue as to whether the Veteran was provided appropriate application forms, or the completeness of his application.  VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and affording VA examinations.  There is no evidence that additional records need to be requested or that additional examinations are necessary.  The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  As such, the claim for an earlier effective date for TDIU is ready to be considered on the merits.

Pertinent Law and Regulations 

Absent a finding of clear and unmistakable error, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.400 (2013).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 63 Fed.Reg 56704 (1998). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation because of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

The Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524. 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  Advancing age or any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is unemployable. 38 C.F.R. § 4.16(a) (2013).

Where the percentage requirements are met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2013).


Factual Background

Service connection for left medial meniscectomy was granted by rating action dated in November 1982.  

The Veteran underwent left anterior cruciate ligament reconstruction in April 1992.  He was assigned a 100 percent evaluation based on the need for convalescence following surgery from April 1992 to May 1993.  See 38 C.F.R. § 4.30 (2013).

A May 1993 statement from the Chief, VA Medical Administration Service, determined that that the Veteran would be able to participate in light duty work for 4 hours per day starting in June 1993.  His limitations included no prolonged standing or heavy lifting.  It was noted that the appellant was currently undergoing physical therapy with strengthening exercises.

In May 1993, an Administrative Law Judge for the Social Security Administration found that the Veteran 1) met the disability insured status requirements of the Act on April 4, 1992, the date he stated he became unable to work, and continued to meet them through December 31, 1995, 2) had not engaged in substantial gainful activity since April 4, 1992, 3) the medical evidence established that the claimant had severe musculoskeletal impairments, and 4) the severity of the claimant's impairments met the requirements of section 1.03(B), Appendix I, Subpart P, Regulations No. 4 and precluded him from working for at least 12 continuous months (citations omitted).  It was noted that "musculoskeletal impairments" were the basis of the award.

By rating action dated in June 1993, a 30 percent disability rating was established for the left knee, effective from May 31, 1993.  A February 1995 Board decision granted an earlier effective date of July 24, 1991 for the 30 percent disability rating.

The appellant's VA Form 21-8940 claiming entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was received by VA on July 29, 1993.  

Correspondence from the Veteran's Post Office employer dated in September 1993 indicated that from September 3rd to October 3, 1993, there was no light duty job available. 

An October 14, 1993 Medical Justification for Light Duty form completed by a VA physician indicated that the Veteran was limited in various tasks as well as the number of hours per day.  The physician provided a probable return to full duty in 6 months. 

An October 18, 1993 Summary of Medical Findings completed by a Postal Service medical officer indicated that the Veteran walked with a cane.  It was further noted that his limitations were a maximum lifting capability of 10 pounds, inability to lift above the right shoulder, and a workday restricted to four hours of work per day.

Correspondence from the Post Office dated in March 1994 proposed that the Veteran be removed from employment for continuous absence without official leave (charge #1) and failure to follow instructions (charge #2).  In discussing charge #2, it was noted that in May 1993, the claimant was cleared by the Postal Service medical office to return to work 4 hours per day, but failed to return to duty.  By letter dated October 18, 1993, he was instructed to return to light duty for an assignment based on his restrictions on October 20, 1993, but that he failed once more to report for duty.  The Veteran subsequently resigned from his Postal Service employment, effective March 21, 1994. 

A VA outpatient clinic note in February 1995 indicated that the appellant complained of left leg pain and weakness.  Examination disclosed range of motion from 5-125 degrees.  There was severe quadriceps atrophy on the left.  Rehabilitation for strengthening was prescribed.

In a July 1996 statement, the Veteran stated that he could not work and was not seeking employment due to his disability.  He further stated that he resigned from his last employment due to disability.  

The Veteran had a VA psychosocial survey in July 1996 and related that he was a high school graduate with some business administration college coursework.  It was noted that he had knee complaints for which he took Tylenol and Tylenol#3.  The social worker noted that the Veteran's orthopedic problems had interfered with his work at the Post Office, that he had no other vocational skills, and might benefit from vocational rehabilitation.

The appellant underwent a general medical examination in August 1996 where it was noted that his only complaints were left knee pain, weakness and buckling.  He reported that his only medication was Tylenol.  He walked with a cane.  Objective findings included some laxity of the anterior cruciate ligament (ACL), swelling, and 1/2-3/4 inch shortening of the left lower extremity.  The diagnosis was status post left meniscectomy and status post ACL repair with laxity of the ligament.  

In connection with his claim for Social Security benefits, the Veteran underwent a private orthopedic evaluation in November 1996.  He was observed to have an antalgic gait.  Range of motion of all upper extremities was normal.  As to functional capacity, the physician indicated there was currently moderate limitation in lifting and carrying heavy objects.  It was reported that the Veteran could engage in light physical exertion in standing, walking, pushing and pulling.  There was no limitation in manipulative use of both hands.  Activities were determined to be limited at that time included stooping, crouching, squatting, and climbing, with minimal limitation in bending and sitting. 

A December 1996 Social Security "Explanation of Determination" found that the medical evidence showed "near normal" examination findings.  It was noted that since the previous decision, the claimant's condition had improved and that he was able to perform light work.  It was further conveyed that while his condition prevented him from returning to his usual job, there were many other jobs that he perform.

F. A. P., M.D, wrote in December 1996 that the Veteran was there for an evaluation of the left knee, left hip, and back.  The physician stated that the appellant was status post left knee reconstruction and that it had never gotten better, but had gotten worse.  Findings pertaining to the left knee included a positive drawer test, and an equivocal McMurray sign.  It was noted that he lacked the last few degrees of extension and approximately 10 degrees of flexion.  A treatment regimen of physical therapy, anti-inflammatory agents and analgesics were prescribed.  A March 1997 treatment note from Dr. P. stated that the Veteran has total disability secondary to a previous knee injury that he had sustained in boot camp.  Physical examination showed an unequivocal effusion and limitation of flexion and extension.  The physician further opined that the claimant was "definitely totally disabled and he should be scheduled for an arthroscopy soon."  In April 1997, the Veteran underwent left knee arthroscopy, debridement of fibrous bands, subtotal synovectomy, debridement of the anterior cruciate ligament, and partial medial and lateral meniscectomies.

A 100 percent total disability convalescence rating was granted from April 8, 1997 to June 1, 1997. 

The Veteran had additional orthopedic evaluation by K. S., M.D., in May 1997.  The impressions included degenerative osteoarthritis of the left knee; and status post repair of torn anterior cruciate ligament.  The examiner noted that functionally, the Veteran might have some difficulty standing, walking, and carrying heavy objects due to the knee condition and recent surgical procedure.  At that time, it was determined that he was able to sit for one hour, stand for 15 minutes, walk less than one block, and lift and carry 15 pounds.  Dr. S. found that the Veteran's prognosis was fair and that he should improve within a short period of time.

Dr. P. stated in June 1997 that the Veteran was not doing particularly well but was slightly better than preoperatively.  The appellant denied the locking and popping that he related he had before, but indicated that his knee gave way more frequently.  It was reported that he lacked 20 degrees of flexion and 10 degrees of extension.  In July 1997, Dr. P. noted that the Veteran was not receiving physical therapy and "therefore it is my feeling that he will never realize the full benefit of the recent arthroscopy."  It was reported that the appellant had increased symptoms, to include a grinding feeling, a positive Lachman's and drawer as well as atrophy of the left thigh.  The physician stated that the Veteran also had other orthopedic disability at that time that included left shoulder impingement, pain his back, and right knee lateral meniscus tear and patellofemoral arthritis.  It was opined that he was totally disabled at that time and might require several operations to improve maximally.  In August 1997, Dr. P. found that in addition to his left knee and left shoulder complaints, the Veteran had pain in the right shoulder and right groin secondary to a fall three days earlier.  It was reported that he was apparently injured while wrestling with his nephew.  It was felt that he had bicipital tendonitis. 

A VA joints examination in October 1997 documented left knee effusion, osteoarthritis and surgical hardware on X-ray.  Left knee range of motion was from 10 to 100 degrees.  There was also slight lateral and medial instability.  A VA spine examination at that time noted chronic low back pain and it was opined that pain in the lower back was secondary to continued left knee problems, surgery and limping. 

By rating action dated in October 1997, service connection was granted for chronic low back pain, rated 10 percent disabling.  Separate disability ratings were established for residuals of left knee meniscectomy and anterior cruciate ligament tear and arthritis of the left knee with limitation of extension, rated 20 percent and 10 percent disabling, respectively.  

In October 1997, Dr. P. responded to a request for information from the Social Security Administration and described the Veteran's gait as antalgic.  Muscle power in the left lower extremity was reported to be 3/5 with atrophy.  Dr. Pflum stated that the appellant was able to stand/walk for brief periods during a work day, but was not able to lift 10 pounds occasionally during a work day. 

Records from the Social Security Administration dated in January 1998 indicated that the Veteran's period of disability was stopped effective December 1996 based on a determination that medical improvement related to the ability to perform work had occurred.  Consultative examinations in November 1996 and May 1997 were discussed, as well as the records from the Veteran's treating physician.  The Veteran was again found to be disabled and Social Security disability was reinstated.  

In March 1999, Dr. P. opined that due to the Veteran's left knee, back, right knee, and other illnesses, he was unable to obtain gainful employment.

The Veteran underwent a VA joints examination in May 1999.  He walked with a limp and left knee range of motion was limited.  Following a request for clarification, the VA orthopedist completed a memorandum in March 2000 to the effect that the Veteran was permanently partially disabled with a loss of 25 percent of his ability to be employed.  It was specifically noted that he was unable to endure long standing, heavy lifting, and bending.  On VA spine examination in March 2000, the orthopedist opined that the Veteran was partially permanently disabled but could perform light duty work. 

In an April 2000 statement, Dr. P. verified that the Veteran was under his care for multiple orthopedic problems.  It was his opinion that the Veteran was unable to perform any gainful employment.  In January 2001, VA requested clarification as to what the orthopedic problems prevented him from working.  Dr. P. responded in February 2001 that the Veteran was disabled secondary to an old anterior cruciate ligament tear and reconstruction that was performed in 1978.  He further stated that the Veteran had a long history of back pain and left lumbar radiculopathy. 

A November 2000 VA joints examination indicated that the Veteran was able to ambulate without an assistive device for up to two blocks.  Range of motion of the knees was 0 to 120 degrees with pain and crepitus.  A June 2001 record from Dr. P. noted that the Veteran has multiple problems, including shoulder, back, and knee pain.  He opined that the Veteran was definitely disabled.  A March 2002 clinical record from Dr. P. reflected that the Veteran "has a lumbar radiculopathy, and an injury to the left knee which is a very significant disability causing him to be unable to find employment." 

By rating action dated in November 2002, service connection was granted for dysthymic disorder on a secondary basis, rated zero percent disabling.  The disability rating for chronic low back pain was increased to 20 percent, effective July 22, 1997.  The disability evaluation for the post operative left knee was increased to 30 percent, effective June 1, 1997.  

By rating decision in December 2004, service connection was granted for patella-femoral syndrome of the right knee, effective from January 23, 1998, and radiculopathy of the left lower extremity, effective from December 6, 2001, each rated 10 percent disabling.  Service connection was also granted for multiple operation scars of the left knee, effective from January 23, 1998, rated noncompensably disabling.  That rating decision noted that the Veteran was in receipt of a 30 percent rating from May 1993, a combined 40 percent rating from June 1997, a 50 percent rating from July 1997 and a combined 60 percent rating from January 23, 1998.  

A total rating based on unemployability due to service-connected disability was granted by rating action dated in December 2004, effective from February 27, 2002.

In August 2011, P. C., M. D., wrote that he had reviewed pertinent medical records made available to him regarding the Veteran.  He stated that in reviewing [the Veteran's] medical records, it was "quite clear" that the service-connected left knee injury had resulted in severe symptoms that adversely affected his activities of daily living.  It was reported that despite four operations, a multitude of providers had found that the left knee posed a significant limitation in the Veteran's ability to perform his duties as a mail carrier for the U.S Postal Service.  The physician found that the physical limitations set by his treating physician during his rehabilitation resulted in the loss of his job, and that the prospects of finding gainful employment would have been severely limited by his work hour restrictions and limitations on standing and lifting.  Dr. C. stated that since the Veteran's symptoms never improved in the postoperative phase and in fact worsened, his restrictions would have been even more onerous.  It was determined that these circumstances resulted in unemployment and more importantly, had left him unable to secure and maintain substantial gainful employment since 1992 solely due to his knee problems.  The physician concluded that after reviewing the Veteran's medical records and the pertinent medical literature, "it is my medical opinion that [the Veteran's] service-connected left knee injury is more likely than not the cause of his disability and unemployability from the time of his ACL reconstruction in April 1992.  Although I am aware that a Social Security Administration determination is non-binding to the VA, it is my opinion that the evidence supports a total disability rating due to unemployability and I agree with the SSA determination establishing disability in 1992."

The Board sought a Veteran's Health Administration (VHA) review of the evidence and a medical opinion as to whether the Veteran was unemployable because of service-connected disability from the date of receipt of a claim in July 1993.  In response, a VA doctor of osteopathy (D.O) from the Manchester, New Hampshire VA Medical Center opined in April 2013 that "it is at least as likely as not that the Veteran's service connected disabilities rendered him incapable of securing and following a substantially gainful occupation during all or any part of the period from July 29, 1993 to February 27, 2002."  However, the following month, another VA D.O. from the Manchester, New Hampshire VA Medical Center noted that he had reviewed the Veteran's five-volume claims file and medical records presented to him.  He opined that "[t]here is nothing in this patient's records that would preclude him from being able to work in a 'sedentary capacity' and that "I see no evidence for a TDIU disability based on the left knee service-connected injury and later development of arthritis."  

The record contains another August 2013 opinion from Dr. C.  He indicated that he had reviewed the record, including the opinion above, and restated his opinion that the Veteran's left knee disorder rendered him unemployable from April 1992.  It is stated that despite evidence to the contrary, he was precluded from sedentary employment during this time as a result of the left knee impairment.  Attention was also directed to Dr. H's opinion which was in agreement with this one.

Legal Analysis

As delineated in detail above, the Veteran was in receipt of a combined disability evaluations of between 30 to 60 percent between 1993 and January 23, 1998.  During that period, none of the individually rated service-connected disabilities nor the combined ratings met the schedular criteria threshold for consideration of TDIU under 38 C.F.R. § 4.16(a) before January 23, 1998.  In other words, prior to January 23, 1998, the Veteran did not meet the minimum rating requirements of § 4.16(a) for a total rating based on unemployability due to service-connected disability. 

Nevertheless, the primary question for consideration in this instance is whether the service-connected disabilities were sufficient to render the average person or the Veteran personally unable to secure or follow substantially gainful employment prior to February 27, 2002.  After careful review of the evidence of record and the contentions advanced by the appellant, the Board concludes that a basis for an earlier effective date of January 23, 1998 is reasonably demonstrated. 

The Board has considered all of the pertinent medical evidence and finds that it does not show that the appellant's service-connected disability precluded his securing or following some type of substantially gainful employment consistent with his education and occupational experience prior to January 23, 1998.  Private and VA medical records, as well clinical data generated pursuant to the Veteran's Social Security disability application reflect varying findings and degrees of disability.  The Board acknowledges the May 1993 Social Security Administration finding that the Veteran had not engaged in substantial gainful activity since April 4, 1992 and that he had severe musculoskeletal impairment that precluded his working for 12 continuous months.  Other records reveal right knee, left shoulder, and back impairments over the years.  However, at that time, he was receiving a temporary total evaluation from VA based on the need for convalescence from April 1992 to May 1993.  The Board notes that as early as May 1993, it was determined by VA that the Veteran could go back to work at least part time with some restrictions.  The Board observes that although the Veteran walked with a cane and was reported to be limited in various tasks by physical limitations due to the left knee, there is no clinical evidence during that time frame that reflects incapacitating left knee symptoms or that he could not perform some type of employment consistent with his limitations.  

By this time, however, the Social Security Administration had found that the appellant had met their criteria for disability, and he declined to report for duty when the Post Office cleared him for employment as noted in correspondence dated in March 1994.  The Post Office requested medical evidence to support continuing disability but it is not shown that the Veteran complied and he subsequently resigned citing disability without more.  It appears that he did not attempt to return to his former employer to see if there was anything for which he was suited.  The record reflects that after undergoing a VA psychosocial survey in July 1996, it was recommended that he might benefit from vocational rehabilitation but there is no evidence in the claims folder that he sought any vocational assistance to return to work.  

The Veteran clearly had left knee symptoms, including effusion at times, indications of instability, and some limitation of motion that the VA social worker in July 1996 rightly noted.  However, it is telling that the clinician felt that he was capable of employment by suggesting vocational rehabilitation which he appears not to have pursued to any extent.  Dr. S. found in November 1996 that the appellant had only moderate limitations, that he could engage in light exertion, and that he had no limitation of his hands.  The December 1996 Social Security determination clearly showed that he had "near normal" physical findings.  Although the appellant underwent further surgery on the left knee in April 1997, Dr. S. optimistically stated the following month that improvement should be quickly realized.  Even though it was subsequently determined that he had other secondary service-connected disability, specifically the low back, there were no untoward findings except for effusion, some instability and some loss of motion to support the assessment of total disability made by Dr. P. in July 1997.  Moreover, it is shown that the appellant had other significant orthopedic disability at that time for which service connection was not in effect that was also included in the assessment of total disability.  When responding to the Social Security Administration in October 1997, Dr. P. clearly indicated that the Veteran was able to stand/walk for brief periods during a work day, and was to perform some occasional lifting.

The Veteran stated in July 1997 that he was not even seeking employment due to disability.  However, a strong suggestion of able-bodiness is clearly demonstrated during that period when he saw his physician in August 1997 with a history of injury in a fall while wrestling with his nephew.  The record reflects that there were only his physician's general assessments that he was totally disabled, without specifying symptoms that were so incapacitating or untoward that would have precluded his securing and engaging in some type of substantially gainful employment consistent with his background.  It is only upon a showing that the Veteran had developed chronic back pain in addition to right knee disability for which service connection was granted as of January 23, 1998 for which a case might be made that a more severe disability picture might be conceded.  However, even after this date, the Social Security Administration decided to terminate his disability status as of December 1996, although this decision was subsequently rescinded.  The Board thus finds that prior to January 23, 1998, the evidence does not reflect that the service-connected disabilities, either singly or in the aggregate precluded substantially gainful employment.  Although symptoms associated with the left knee and low back did indeed result in impairment in the Veteran's ability to work at more physical forms of labor, they did not preclude his performing all forms of substantially gainful work, to include in the employ of the Postal Service, where there are positions that are sedentary and non labor intensive.  The Social Security administration pointed this out in December 1996.  Indeed, the Post Office offered to accommodate his limitations as far back as 1993 but the record clearly indicates that the appellant did not comply.  

The Board acknowledges that Dr C's August 2011 and 2013 reports and his findings that that the service-connected left knee injury had resulted in severe symptoms that posed a significant limitation in the Veteran's ability to perform his duties as a mail carrier since 1992.  However, as reported above, there were other positions the Postal Service was willing to offer him within the scope of his restrictions that he appears to have been unwilling to even attempt.  The Board also observes that a VA doctor opined in April 2013 that "it is at least as likely as not that the Veteran's service connected disabilities rendered him incapable of securing and following a substantially gainful occupation during all or any part of the period from July 29, 1993.  However, this medical report is flawed because the examiner only chronicled evidence that supported her position and did not at any time refer to any instances noting favorable findings or improvement in the Veteran's condition which there were a number of instances.  She did not include that the Veteran was cleared for light duty in May 1993, his refusal to report for light duty in March 1994, improvement in his condition and near normal examination findings by the Social Security Administration in December 1996 resulting in cessation of benefits at that time, and a finding by a VA examiner in May 1999 that the appellant could perform light duty work, etc.  As such, her report is not considered balanced.  Additionally, her opinion is substantially countered by another VA doctor from the same facility who found unequivocally that there nothing in the Veteran's records that would preclude his being able to work in a sedentary capacity prior to the time assigned herein once more disabilities were service connected.

The fact that the appellant did not work prior to January 23, 1998 does not equate to unemployability for VA compensation purposes. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  There is no conclusive evidence that the Veteran was in fact precluded from gainful employment consistent with his educational background and physical limitations due to symptoms associated with his left knee, and lower back prior to January 23, 1998.  The Board would also point out that while findings made by the Social Security Administration are relevant in determining whether a total disability rating on the basis of unemployability is warranted under VA laws and regulations, and thus must be considered by the Board, the findings of the Social Security Administration are not binding on the Board since the rules and regulations governing the award of Social Security disability benefits differ from those governing the award of VA benefits. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, here it appears that the Social Security determination was made on the basis of multiple joint impairment, not the left knee alone.

Under the circumstances, the Board resolves the benefit of the doubt in favor of the Veteran by finding that he is entitled to an effective date of January 23, 1998, but no earlier, for the grant of TDIU.  The Board finds that the evidence does not show that it was factually ascertainable that the Veteran's service-connected disabilities prior to January 23, 1998 rendered him unable to engage in substantially gainful employment, to include on an extraschedular basis, and it must be denied. See 38 C.F.R. § 4.16(b).  Thus, the preponderance of the evidence is against the claim for an even earlier effective date. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

An effective date of January 23, 1998 is granted for a total rating based on unemployability.  The appeal is allowed to this extent.


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


